                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JULIO CHAVEZ,                                       )
 #Y32297,                                            )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   &DVH1RíFY–00377íNJR
                                                     )
 LORIE CUNNINGHAM, and                               )
 DEE DEE BROOKHART,                                  )
                                                     )
                Defendants.                          )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Julio Chavez, an inmate of the Illinois Department of Corrections (“IDOC”), who

is currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this civil rights

action pursuant to 42 U.S.C. § 1983. Plaintiff claims that he was attacked by another inmate

resulting in extensive head injuries, including a broken nose. Because his broken nose has gone

untreated, Plaintiff has developed several physical and mental health problems such as a mild brain

injury, loss of hearing in his left ear, extreme pain behind his eyes, migraines, difficulty sleeping

and breathing, dizziness, double vision, depression, memory loss, and anxiety.

       Following an initial screening of the Complaint pursuant to 28 U.S.C. § 1915A, Plaintiff

was allowed to proceed on the following claim:

       Count 1:        Eighth Amendment claim against Cunningham for deliberate
                       indifference to medical needs.

       Pursuant to the Initial Scheduling and Discovery Order, Plaintiff had until September 19,

2019, to file a motion for leave to amend the complaint to include any additional claims or parties.

(Doc. 25, p. 3). On July 18, 2019, he filed a Motion for Leave to File an Amended Complaint


                                                 1
(Doc. 29). The Court denied the motion as attempting to add to his original complaint by

interlineation. (Doc. 30). Plaintiff again filed another Motion for Leave to File Amended

Complaint on August 8, 2019, in which he brings claims against two additional Defendants: Sarah

Stover and Dr. Ritz (Doc. 32). Defendants filed a Response to the motion arguing that the motion

should be denied for failing to conform to Local Rule 15.1. They assert that the proposed Amended

Complaint underlines only the names of the new proposed defendants, but fails to underline all

added allegations. (Doc. 33, p. 2).

         The Court now considers Plaintiff’s Motion for Service of Process at Government Expense

(Doc. 31) and his Motion for Leave to File an Amended Complaint (Doc. 32).

                                               AMENDED COMPLAINT

         Federal Rule of Civil Procedure 15(a) provides that leave to amend should be freely given

when justice so requires. Plaintiff’s motion is timely and, while the Court acknowledges that

Plaintiff’s proposed amendment does not underline all the new material as required by Local Rule

15.1, the Court will waive this requirement in this instance. Nonetheless, the First Amended

Complaint is still subject to review under 28 U.S.C. § 1915A. 1 Accordingly, prior to granting leave

to amend, the Court will screen the First Amended Complaint in accordance with this statute.

         In his First Amended Complaint, Plaintiff brings identical claims against Defendant

Cunningham. He also adds claims of deliberate indifference regarding the treatment of his broken

nose against Nurse Sarah Stover and Dr. Ritz. Plaintiff claims that Sarah Stover refused to put his

nose back into place because he incurred the injury while fighting, leaving him in constant pain.

He also alleges that Dr. Ritz denied his referral to see an Ear, Nose, and Throat Specialist and

stated that Plaintiff’s problem was a cosmetic issue that can be fixed when he is released.


1
 Pursuant to Section 1915A, any portion of the First Amended Complaint that is legally frivolous or malicious, fails to state
a claim for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                                             2
Therefore, the Court designates a new Count 1 as follows:

       Count 1:       Eighth Amendment claim against Cunningham, Stover, and Ritz for
                      deliberate indifference to medical needs.

       For the reasons articulated in the original Merit Review Order (Doc. 3), Plaintiff’s claims

against Defendant Cunningham survive preliminary review. Plaintiff’s allegations as to Nurse

Sarah Stover and Dr. Ritz regarding the inadequate treatment of his injuries are also sufficient to

state an Eighth Amendment deliberate indifference claim. Accordingly, the new Count 1 as

designated in this Order shall proceed.

                MOTION FOR SERVICE OF PROCESS AT GOVERNMENT EXPENSE

       Because Plaintiff has been granted pauper status (Doc. 16) and the Court is obligated to

arrange service for incarcerated persons proceeding in forma pauperis, his Motion for Service of

Process at Government Expense (Doc. 31) is DENIED as moot.

                                          DISPOSITION

       Pursuant to Rule 15, and after review of the First Amended Complaint pursuant to

28 U.S.C. § 1915A, the Court GRANTS Plaintiff’s Motion for Leave to File an Amended

Complaint (Doc. 32). Count 1 will proceed as to Cunningham, Stover, and Ritz. Warden Dee

Dee Brookhart shall remain a defendant in her official capacity only for the purposes of

implementing any injunctive relief that is ordered.

       The Clerk of Court is DIRECTED to file the First Amended Complaint and to add Sarah

Stover and Dr. Ritz to the docket as defendants.

       Further, the Clerk of Court shall prepare for Stover and Ritz: (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the First Amended Complaint,

the original Merit Review Order (Doc. 3), and this Memorandum and Order to each defendants’


                                                3
place of employment as identified by Plaintiff.

       Defendants Cunningham, Brookhart, Stover, and Ritz are ORDERED to timely file an

appropriate responsive pleading to the First Amended Complaint and shall not waive filing a reply

pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Administrative Order No. 244, Defendants should respond to the issues stated

in the original Merit Review Order (Doc. 3) and in this Merit Review Order. Defendants are

ADVISED that the Court does not accept piecemeal answers.

       IT IS SO ORDERED.

       DATED: August 29, 2019


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                  4
